Citation Nr: 1605751	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-25 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for total left hip replacement associated with left total knee replacement.

2.  Entitlement to service connection for a right hip disability associated with left total knee replacement.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right ankle on a schedular basis.  

5.  Entitlement to a disability rating in excess of 10 percent for patellofemoral degenerative joint disease (DJD) of the right knee.  

6.  Entitlement to a disability rating in excess of 10 percent prior to October 24, 2011 and in excess of 30 percent from December 1, 2012 for patellofemoral degenerative joint disease of the left knee, currently evaluated as left total knee replacement.  
7.  Entitlement to a compensable (greater than 0 percent) disability rating for olecranon bursitis of the right elbow.

8.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the right ankle on an extraschedular basis. 

9.  Entitlement to a temporary total disability evaluation due to treatment for a service-connected condition requiring convalescence.  

10.  Entitlement to a total disability based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the Board in April 2014.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to service connection for a right hip disability, a left hip disability, and sleep apnea, and entitlement to increased ratings for bilateral knee disabilities, entitlement to TDIU, and entitlement to an extra schedular rating for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability manifests with pain upon active motion with marked limitation of motion, but without ankylosis, malunion, or astragalectomy.  

2.  The Veteran's right elbow disability manifested with painful limiting motion prior to August 2015 and with limitation of extension to 60 degrees from August 2015 forward.  

3.  The evidence of record does not establish that the Veteran's November 2010 surgery required at least one month of post-operative convalescence, resulted in severe post-operative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or necessitated immobilization by cast, without surgery, of one major joint or more.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for osteoarthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a higher initial disability rating of 10 percent, but no more, for olecranon bursitis of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2015).

3.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.30 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2010, November 2012, and June 2013, the Veteran was informed of the information and evidence necessary to substantiate the claims.  He was also advised of the types of evidence VA would assist in obtaining, as well as his own responsibilities as to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

A VCAA letter to the Veteran was provided prior to the initial unfavorable decisions.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the July 2010 letter, prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was provided VA examinations in August 2010, March 2011, and August 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As such, the examination reports are adequate to decide the claim.  Thus, further examination is not necessary regarding the issues on appeal.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Higher Disability Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Higher Disability Rating - Right Ankle

The Veteran's ankle disability has been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under that regulation, moderate limitation of motion warrants a 10 percent disability rating and marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.  

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a , Plate II.

The Board notes that the Veteran is currently rated at the maximum disability rating for limitation of motion of the ankle.  The Board must therefore consider other applicable disability ratings.  Ankylosis of the ankle is addressed under Diagnostic Code 5270, ankylosis of the subastragalar or tarsal joint is addressed under Diagnostic Code 5272, malunion of the os calcis or astragalus is addressed under Diagnostic Code 5273, and an astragalectomy is addressed under Diagnostic Code 5274.   

The Veteran's treatment records do not indicate any ankylosis, malunion, or astragalectomy.  The Veteran had active movement of the ankle throughout the period on appeal.  The VA examiner in August 2015 specifically noted no malunion of the calcaneus or talus.  Therefore, the remaining diagnostic codes are not applicable to the Veteran's disability.

The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the factors set forth in DeLuca, the Veteran's disability did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any ankylosis or malunion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

The Board acknowledges the Veteran's competent lay statements that he experiences pain and limitation due to his right ankle that interferes with his functional abilities.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their findings.  The issue of an extraschedular rating is addressed in the remand portion of this decision.

The Board finds that a preponderance of the evidence is against the claim for a higher disability rating  in excess of 20 percent for the Veteran's osteoarthritis of the right ankle.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Disability Rating - Right Elbow

The Veteran's elbow disability has been rated as noncompensable under Diagnostic Code 5019 for bursitis.  Bursitis is rated under the criteria for degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Diagnostic codes 5206 and 5207 address limitation of motion of the forearm.  Under those regulations, to receive a compensable disability rating, the evidence must show limitation of flexion to 100 degrees or limitation of extension to 45 degrees.  38 C.F.R. § 4.71a.  

The Veteran attended a VA examination in August 2015.  The examiner noted flexion to 145 degrees and extension to 60 degrees.  The examiner noted pain on the exam that does not result in or cause functional loss.  The Veteran is able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  Pain, weakness, fatigability, or incoordination does not significantly limit functional ability with repeated use over a period of time.  The examiner noted pain on full extension of the right elbow.

The Board notes that the Veteran's limitation of extension manifests at 60 degrees.  This limitation warrants a 10 percent disability rating.  To receive a higher disability rating, the evidence must show limitation of extension to 75 degrees or greater.  The evidence additionally, does not show impairment of the flail joint or ankylosis.  Therefore, the preponderance of the evidence shows that a 10 percent disability rating is warranted due to limitation of extension of the forearm.  

The Board acknowledges that the Veteran's range of motion was not documented as limited prior to the August 2015 examination.  The Board finds, however, that the Veteran is entitled to a 10 percent disability rating throughout the period on appeal.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In light of Burton, the Veteran is entitled to at least a 10 percent rating for the painful motion related to his elbow disability.  This rating is assigned because the Veteran's lay statements and treatment records show pain following physical work and pain causing limitation in pushing, pulling, and lifting more than thirty pounds.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59.  As such, an initial rating of at least 10 percent is warranted for the Veteran's right elbow disability for the entire appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's right elbow symptoms.  The Veteran's right elbow disability is  manifested by pain and limitation of motion.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted regarding the right elbow.  The Board acknowledges that the issue of entitlement to an extraschedular rating for the right ankle has been remanded below. 

Temporary Total Disability Rating - Right Ankle

A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted (under the conditions discussed below) for a period of one, two, or three months.  Awards are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30. 

Entitlement to a temporary total disability rating is warranted if treatment of a service-connected disability results in: (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).

Initially, the Board notes that service connection is in effect for right ankle.  The Veteran seeks a temporary total disability for a period of convalescence following his right ankle surgery in November 2010.   

The Board does not dispute that the Veteran underwent right ankle surgery in November 2010; importantly, however, this surgery did not result in a required convalescence.  To the contrary, VA treatment records indicate that the Veteran's right ankle surgery did not require extended time in the hospital and the Veteran was stable following surgery.  During the hearing before the Board, the Veteran specifically noted that it was not a very long time before he was back at work.  He specifically noted a week until he was back at work and perhaps thirty days until he had no restrictions.   

Based on the treatment records as well as the Veteran's own testimony, he did not require at least one month of post-operative convalescence, he did not experience severe post-operative residuals such as incompletely healed surgical wounds, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), and he did not require immobilization by cast, without surgery, of one major joint or more.

For the foregoing reasons, the criteria for establishing basic entitlement to a temporary total disability rating for the Veteran's right ankle surgery based upon convalescence following a November 2010 surgery are not met.  38 C.F.R. § 4.30. 

ORDER

Entitlement to a disability rating in excess of 20 percent on a schedular basis for osteoarthritis of the right ankle is denied.  

Entitlement to a 10 percent disability rating, but no more, for olecranon bursitis of the right elbow is granted.

Entitlement to a temporary total disability rating for convalescence following right ankle surgery is denied


REMAND

In November 2015, the Veteran submitted a notice of disagreement with the November 2014 rating decision that denied service connection for a right hip disability, a left hip disability, and sleep apnea.  The Board must remand the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  Here, the Veteran and his representative have asserted that he meets the requirements for an extraschedular rating of the right ankle.  The Board notes that the Veteran's ankle is currently rated at 20 percent disabling, the maximum disability rating for limitation of motion without ankylosis.  The Veteran has indicated that, at times during the period on appeal, his symptoms have included constant pain, limitation of motion, giving way, swelling, stiffness, and lay reports of falling as well as marked interference with his employment.  The facts presently before the Board lead the Board to conclude that referral for extraschedular consideration of entitlement to an increased rating for the right ankle is warranted.

Regarding the Veteran's claim of an increased rating for the bilateral knees, the Board notes that the VA examination in March 2011 indicates that the Veteran's extension of the right knee is +30 and the extension of the left knee is to 40 degrees.  The Board notes that the +30 is not clear as range of motion measurements do not usually have positive and negative precedents.  Additionally, the 30 degree and the 40 degree measurements seem inconsistent with the remainder of the Veteran's records as the Veteran continued to walk on a regular basis.  In an attempt to avoid making a medical determination as to whether the positive notation prior to the 30 is a typographical error or whether it has significance and whether the examiner's findings are consistent with the remaining evidence, the Board finds that a medical opinion is necessary.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  

The Board notes that a remand is not warranted for TDIU under Manlincon v. West, 12 Vet. App. 238 (1999) as the issue is before the Board as a result of the increased rating claims currently pending and addressed in the decision above.  Therefore, the Veteran need not formally appeal the issue of entitlement to TDIU from the September 2015 rating decision, as the issue is already on appeal.  The Board notes, however, that a remand is still necessary as the issues remanded for further consideration are inextricably intertwined with the claim of entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a Statement of the Case addressing the issues of entitlement to service connection for a right hip disability, a left hip disability, and sleep apnea.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  The RO should refer the issue of entitlement to an increased disability rating for the right ankle to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R § 3.321(b)(1).  

3.  Schedule the Veteran for an examination to determine the extent of his bilateral knee disabilities.  The claims file must be provided to the examiner in conjunction with the examination. All necessary testing must be conducted.  The examiner should describe the Veteran's bilateral knee disabilities in accordance with VA rating criteria.

The examiner is also asked to review the claims file, specifically the Veteran's treatment records and the March 2011 VA examination showing range of motion findings of +30 extension of the right knee and 40 of the left knee.  The examiner should then answer the following:

a.)  Is the positive (+) sign preceding the 30 degrees pertinent to the findings of the examiner or is it a typographical error?  

b.)  Are the findings of 30 and 40 degrees limitation of extension consistent with the contemporaneous findings of the treatment records, the lay statements, and the remainder of the March 2011 examination?

Should the examiner find that the March 2011 range of motion findings were inaccurate for any reason, a thorough rationale for such opinion should be provided.

4.  Schedule the Veteran for an evaluation by a VA vocational specialist.  The specialist is asked to address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the specialist should consider the Veteran's employment history and education, but should not consider the Veteran's age or any non-service connected disabilities.

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

6.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


